Citation Nr: 1514128	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  10-33 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to relief from the payment of attorney fees from past-due benefits at the 70 percent rate in the calculated amount of $5,979.40 resulting from the grant of service connection for major depressive disorder, effective as of February 1, 2001.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant 


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel
INTRODUCTION

The Veteran had active service from June 1998 to January 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, withholding $5,979.40 from the Veteran's award for attorney fees.  

In July 2012, the Veteran provided testimony regarding the propriety of withheld fees in the amount of $29, 562.60 at a video conference hearing before Veterans Law Judge O'Shay.  The Veteran's prior attorney has since waived these fees and they are no longer of issue.  A written transcript of this hearing was prepared and associated with the evidence of record.  

The Veteran also provided testimony at a video conference hearing before Veterans Law Judge Braeuer in February 2015.  At this hearing, his testimony focused on the propriety of additional benefits paid to his prior attorney in the amount of $5,979.40.  A written transcript of this hearing has also been prepared and associated with the evidence of record.  

	
FINDINGS OF FACT

1.  In March 2012, the RO issued a decision granting service connection for major depressive disorder, rated as 70 percent disabling, effective as of February 1, 2001.  

2.  In March 2010, the Veteran signed a contingent fee agreement with 
J. L., a private attorney.  This agreement specified a fee equal to 20 percent of the total of any past-due benefits awarded based upon the Veteran's pending claim.  A VA 21-22a was also filed at this time.  

3.  In September 2010, VA was notified that the Veteran's attorney no longer represented the Veteran.  

4.  The fee agreement in this case was reasonable, and the attorney was properly awarded $5,979.40.  

5.  In August 2014, the Veteran's representative waived any and all further pending fees and liens related to the Veteran's appeal ($29,562.60). 


CONCLUSION OF LAW

The requirements for payment of attorney fees in the amount of 20 percent of past-due benefits payable to the Veteran calculated in the amount of $5,979.40, have been met.  38 U.S.C.A. § 5904 (West 2014); 38 C.F.R. § 14.636 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  However, an attorney fee dispute is not a "claim" for disability compensation benefits.  The Court has held that VA's duties to notify and assist do not apply to cases where, as here, the applicant is not seeking benefits under Chapter 51 of Title 38 of the United States Code, but rather, is seeking a decision regarding how benefits will be distributed under another Chapter, i.e., Chapter 59.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Nevertheless, the Veteran was afforded an opportunity to testify before a Veterans Law Judge on two separate occasions in this case.  The Board finds that no further action is necessary here under VA's duties to notify and assist.  

Entitlement to Attorney's Fees

The Veteran disputes the payment of fees to J. L., his private attorney from March 2010 to September 2010.  In March 2012, the Veteran was granted service connection for major depressive disorder, effective as of February 1, 2001.  The evidence of record reflects that the funds in dispute, $5,979.40, were paid following the March 2012 award of benefits.  The Veteran contends that the payment of these fees was unreasonable and requests relief from them.  

As a preliminary matter, the Board notes that the regulations regarding attorney-fee agreements were amended in May 2008.  The amended regulations are applicable to the claim on appeal, as the fee agreement at issue was signed subsequent to May 2008.  See 73 Fed. Reg. 29,852, 29,866 (May 22, 2008) ("The new regulations apply to fee agreements entered on or after June 23, 2008.  They do not apply to fee agreements entered before June 23, 2008.").  Accordingly, the prior regulations applicable to fee agreements do not apply and are not directly addressed within this decision.  See 38 C.F.R. § 20.609 (2007).  

When a claimant and an agent or attorney have entered into a fee agreement under which the total amount of the fee payable to the agent or attorney (i) is to be paid to the agent or attorney by the Secretary directly from any past-due benefits awarded on the basis of the claim, and (ii) is contingent on whether or not the matter is resolved in a manner favorable to the claimant, the total fee payable to the agent or attorney may not exceed 20 percent of the total amount of any past-due benefits awarded on the basis of the claim.  A claim shall be considered to have been resolved in a manner favorable to the claimant if all or any part of the relief sought is granted.  38 U.S.C.A. § 5904(d); 38 C.F.R. § 14.636(h)(1).  Under VA regulations, such award of past-due benefits must result in a cash payment to a claimant or an appellant from which the fee may be deducted.  (An award of past-due benefits will not always result in a cash payment to a claimant or an appellant.  For example, no cash payment will be made to military retirees unless there is a corresponding waiver of retirement pay).  38 C.F.R. § 14.636(h)(1)(iii).  

Also, under VA regulations, "past-due benefits" means a nonrecurring payment resulting from a benefit, or benefits, granted on appeal or awarded on the basis of a claim reopened after a denial by a VA agency or original jurisdiction (AOJ) or the Board or the lump sum payment that represents the total amount of recurring cash payments that accrued between the effective date of the award, as determined by applicable laws and regulations, and the date of the grant of the benefit by the AOJ, the Board or an appellate court.  38 C.F.R. § 14.636(h)(1).  

When the benefit granted on appeal, or as the result of the reopened claim, is service connection for a disability, the "past-due benefits" will be based on the initial disability rating assigned by the AOJ following the award of service connection.  The sum will equal the payments accruing from the effective date of the award to the date of the initial disability rating decision.  If an increased evaluation is subsequently granted as the result of an appeal of the disability evaluation initially assigned by the AOJ, and if the agent or attorney represents the claimant or appellant in that phase of the claim, the agent or attorney will be paid a supplemental payment based upon the increase granted on appeal, to the extent that the increased amount of disability is found to have existed between the initial effective date of the award following the grant of service connection and the date of the rating action implementing the appellate decision granting the increase.  38 C.F.R. § 14.636 (h)(1)(i).  

Regarding circumstances in which attorney fees may be charged, attorneys may charge claimants and appellants for representation before VA provided that: after an agency of original jurisdiction has issued a decision on a claim or claims, including any claim to reopen under 38 C.F.R. § 3.156 or for an increase in rate of a benefit, a notice of disagreement has been filed with respect to that decision on or after June 20, 2007; and the attorney has complied with the power of attorney requirements in 38 C.F.R. § 14.631 and the fee agreement requirements in 38 C.F.R. § 14.636(g).  See 38 C.F.R. § 14.636(c)(1).  Fee agreements must be reasonable; those which do not exceed 20 percent of past-due benefits are presumed reasonable.  See 38 C.F.R. § 14.636(e), (f).  

The essential facts of the case are not in dispute.  In February 2009, the Veteran's request to reopen his claim of entitlement to service connection for adjustment disorders/depression was denied.  In March 2010, VA received a VA Form 21-22 from the Veteran's attorney (the appellant), dated February 2010.  A fee agreement was also received at this time, noting that the Veteran agreed to pay the attorney one-fifth (20 percent) of any amount owed by the VA as a lump sum and representing his retroactive benefits from the date benefits began through the date benefits were awarded for this claim.  These fees were to be paid to the attorney by VA as provided by 38 C.F.R. § 20.609(h).  VA provided a letter to the Veteran's attorney in March 2010 acknowledging the receipt of this fee agreement.  

A notice of disagreement, dated February 25, 2010, and received on April 1, 2010, alleged that the VA erroneously failed to properly examine the Veteran for his claims of entitlement to service connection for flat feet, bilateral hearing loss, tinnitus, and adjustment disorder/depression.  The Veteran was subsequently denied service connection for bilateral flat feet and bilateral hearing loss in a June 2010 rating decision.  The claims of entitlement to service connection for tinnitus and adjustment disorders/depression were again denied in a July 2010 statement of the case.  In August 2010, VA received a VA Form 9 appealing these issues to the Board.  This document was signed by both the Veteran and his attorney, J. L.  The Board notes that a statement of the case for the issues of entitlement to service connection for bilateral flat feet and bilateral hearing loss had not yet been issued at this time.  Service connection was also eventually granted for the issue of entitlement to service connection for tinnitus in a June 2014 Board decision.  This decision was effectuated in a July 2014 rating decision and a 10 percent evaluation was assigned, effective as of July 2, 2014.  

In September 2010, VA was notified by the Veteran's attorney that he no longer represented the Veteran in this case.  VA acknowledged the Veteran's attorney's withdrawal of representation in December 2010.  

Following a VA examination, the Veteran was subsequently granted service connection for major depressive disorder in a March 2012 rating decision.  A 70 percent evaluation was assigned, effective as of February 1, 2001.  

A letter dated April 2012 notified the Veteran that $29,562.60 was being withheld from the March 2012 rating decision due to the valid fee agreement entered between the Veteran and attorney J. L.  The Veteran submitted a notice of disagreement to this the same month.  The Veteran's March 2012 award was increased in May 2012 as a result of his dependents, and he was notified in May 2012 that an additional $5,979.40 was being withheld for attorney fees.  The Veteran appealed this decision to the Board in May 2012.  He subsequently appointed the Oklahoma Department of Veterans Affairs as his representative in July 2012.  The Veteran was notified in August 2012 that the total amount withheld from his March 2012 benefits was $5,979.40.  An August 2012 VA letter indicates that these funds were to be released to the Veteran's attorney as no notice of disagreement from either party had been received within the waiting period.  

In a letter dated August 2014, the Veteran's attorney stated that "[p]least take notice the undersigned does hereby waive any and all currently pending attorney's fees and liens in the referenced case matter."  A VA memorandum dated September 2014 instructs those responsible to release the attorney's fees of $29,562.60 to the Veteran in lieu of the aforementioned statement.  The Veteran subsequently contacted VA in September 2014 continuing to dispute payment in the amount of "$5,800."  In a September 2014 statement, VA notified the Veteran that "[n]o fees have been paid to your previous attorney, [J. L.]."  A September 2014 email also corroborates that the Veteran's attorney requested that the funds be released to the Veteran's attorney.  

However, in September 2014, another letter was provided to the Veteran noting that the previous assertion that no attorney fees had been submitted to the Veteran's prior attorney was incorrect.  His case was subsequently forwarded to the Board, and during his February 2015 hearing, he continued to argue that the award of attorney's fees in the amount of $5,979.40 was improper.  

Having reviewed the evidence of record, the Board finds that the Veteran's attorney was rightfully entitled to an award of $5,979.40.  The Board recognizes that the Veteran has argued that his attorney did nothing for him.  However, the record clearly reflects that he participated in the appellate process, as his signature can clearly be seen on the VA Form 9.  Furthermore, the Veteran was subsequently awarded significant benefits following the assistance of his attorney.  While the Veteran may question the difficulty and degree of involvement in the work provided by J. L., the record clearly reflects that the Veteran was eventually awarded a 100 percent evaluation for the issue of entitlement to service connection for major depressive disorder - the issue for which the attorney J. L. assisted in the appellate process.  The Veteran filed a valid fee agreement awarding this attorney 20 percent of his total award and this documentation is of record.  The Veteran's attorney since waived the $29,562.60 in benefits that were entitled to him as a result of the signed fee agreement.  As such, there is no valid reason for the Board to find that the $5,979.40 set aside for the Veteran's attorney was improper.  


ORDER

Fees in the amount of $5,979.40 resulting from the grant of service connection for major depressive disorder, effective as of February 1, 2001, to the attorney J. L., were proper.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


